Name: Council Regulation (EC) No 720/94 of 29 March 1994 extending the 1993/94 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 No L 87/2 Official Journal of the European Communities 31 . 3. 94 COUNCIL REGULATION (EC) No 720/94 of 29 March 1994 extending the 1993/94 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of market in milk and milk products ('), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses were fixed under the reform of the common agricultural policy by Regulation (EEC) No 2072/92 (2), for the period 1 July 1993 to 30 June 1995 ; whereas the 1993/94 milk year should therefore be extended until 30 June 1994, HAS ADOPTED THIS REGULATION : Article 1 The 1993/94 milk year shall end on 30 June 1994 and the 1994/95 milk year shall begin on 1 July 1994. Article 2 This Regulation shall enter into force on 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1994. For the Council The President G. MORAITIS (') OJ No L 148, 28 . 6. 1968, p . 13 . Regulation as last amended by Regulation (EC) No 230/94 (OJ No L 30, 3 . 2. 1994, p. 1 ). (2) OJ No L 215, 30 . 7. 1992, p. 65. Regulation as amended by Regulation (EEC) No 1561 /93 (OJ No L 154, 25. 6. 1993, p. 33).